                                                                   Case 2:15-cv-01259-JAD-BNW Document 121
                                                                                                       120 Filed 12/04/20
                                                                                                                 11/30/20 Page 1 of 2




                                                           1    MELANIE D. MORGAN, ESQ.
                                                                Nevada Bar No. 8215
                                                           2    REX D. GARNER, ESQ.
                                                                Nevada Bar No. 9401
                                                           3    AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                           4    Las Vegas, NV 89134
                                                                Telephone: (702) 634-5000
                                                           5    Facsimile: (702) 380-8572
                                                                Email: melanie.morgan@akerman.com
                                                           6    Email: rex.garner@akerman.com
                                                           7    Attorneys for Plaintiff HSBC Bank
                                                                and Cross-defendant Nationstar Mortgage LLC
                                                           8
                                                           9                               UNITED STATES DISTRICT COURT
                                                                                                  DISTRICT OF NEVADA
                                                           10
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   HSBC BANK, NATIONAL ASSOCIATION,              Case No.: 2:15-cv-01259-JAD-BNW
               1635 VILLAGE CENTER CIR, SUITE 200




                                                                AS   TRUSTEE   FOR  STRUCTURED
                    LAS VEGAS, NEVADA 89134




                                                           12   ADJUSTABLE RATE MORTGAGE LOAN
AKERMAN LLP




                                                                TRUST 2004-12                                 JOINT STATUS REPORT
                                                           13
                                                                                    Plaintiff,
                                                           14   vs.
                                                           15   STRATFORD              HOMEOWNERS
                                                                ASSOCIATION; SFR INVESTMENTS POOL
                                                           16   1, LLC; DOE INDIVIDUALS I-X, inclusive,
                                                                and ROE CORPORATIONS I-X, inclusive,
                                                           17
                                                                                    Defendants.
                                                           18
                                                                SFR INVESTMENTS POOL 1, LLC a Nevada
                                                           19   limited liability company,
                                                           20                       Counter-Claimant
                                                           21   vs.
                                                           22   HSBC BANK NATIONAL ASSOCIATION AS
                                                                TRUSTEE         FOR        STRUCTURED
                                                           23   ADJUSTABLE RATE MORTGAGE LOAN
                                                                TRUST 2004-12; U.S. BANK NATIONAL
                                                           24   ASSOCIATION AS TRUSTEE FOR THE
                                                                HOLDERS OF TERWIN MORTGAGE TRUST
                                                           25   2004-18SL, ASSET-BACKED CERTIFICATES
                                                                TMTS SERIES 2004-18SL; NATIONSTAR
                                                           26   MORTGAGE, LLC, a Delaware limited liability
                                                                company, SHU QIONG XU, an individual
                                                           27
                                                                                    Counter-Defendant/
                                                           28                       Cross-Defendants.
                                                                53925081;1
                                                                   Case 2:15-cv-01259-JAD-BNW Document 121
                                                                                                       120 Filed 12/04/20
                                                                                                                 11/30/20 Page 2 of 2




                                                           1                 Pursuant to the court's order on September 28, 2020 (ECF No. 119), Plaintiff/Counter-

                                                           2    defendant HSBC Bank, National Association, as Trustee for the Structured Adjustable Rate

                                                           3    Mortgage Loan Trust 2004-12 (HSBC), Counter-defendant Nationstar Mortgage, LLC (Nationstar),

                                                           4    and Defendant/Counterclaimant SFR Investments Pool 1, LLC (SFR) submit this joint status report.

                                                           5                 1.    HSBC/Nationstar and SFR have signed a settlement agreement that will resolve this

                                                           6    and other litigated properties.

                                                           7                 2.    The parties anticipate the settlement will be completed by the end of January 2021,

                                                           8    although the current pandemic may interrupt fulfillment of some obligations.
                                                           9                 3.    Accordingly, the parties have agreed and request the court set another status report

                                                           10   deadline in 60–90 days to permit the parties to complete the settlement documents and complete a
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   condition precedent to settlement.
               1635 VILLAGE CENTER CIR, SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12                4.    The parties make this request in good faith and not for purposes of delay or prejudice.
AKERMAN LLP




                                                           13
                                                                KIM GILBERT EBRON                                       AKERMAN LLP
                                                           14   Dated this 30th day of November, 2020.                  Dated this 30th day of November, 2020.
                                                           15
                                                                /s/ Diana S. Ebron                                      /s/ Rex D. Garner
                                                           16   DIANA S. EBRON, ESQ.                                    MELANIE D. MORGAN, ESQ.
                                                                Nevada Bar No. 10580                                    Nevada Bar No. 8215
                                                           17   JACQUELINE A. GILBERT, ESQ                              REX D. GARNER, ESQ.
                                                                Nevada Bar No. 10593                                    Nevada Bar No. 9401
                                                           18
                                                                7625 Dean Martin Drive, Suite 110                       1635 Village Center Circle, Suite 200
                                                           19   Henderson, Nevada 89139                                 Las Vegas, Nevada 89134

                                                           20   Attorney for SFR Investments Pool 1, LLC                Attorneys for Plaintiff HSBC Bank and Cross-
                                                                                                                        defendant Nationstar Mortgage LLC
                                                           21

                                                           22                                                 ORDER

                                                           23   IT IS ORDERED that by 2/12/2021 the parties must file either dismissal documents or a joint
                                                                status report indicating the status of settlement and how or if the Court can assist.
                                                           24
                                                                                                                             IT IS SO ORDERED
                                                           25
                                                                                                                             DATED: 10:33 am, December 04, 2020
                                                           26

                                                           27

                                                           28                                                                BRENDA WEKSLER
                                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                                                                                    2
                                                                53925081;1
